Exhibit 10.Y

Valley National Bancorp

February 8, 2011

Mr. Gerald H. Lipkin, Chairman and CEO

Valley National Bancorp

Valley National Bank

1445 Valley Road

Wayne, New Jersey 07470

Dear Mr. Lipkin:

The Board of Directors of Valley National Bancorp (“Bancorp”) and Valley
National Bank (the “Bank”) (collectively, the “Company”) have determined that it
is in the best interests of Bancorp and the Bank for the Company to agree to
provide you with a revised minimum overall pension benefit, as provided herein.

We previously entered into a letter agreement with you, dated October 7, 2008,
concerning this pension benefit (the “Prior Agreement”). This letter restates
and amends the provisions of the Prior Agreement, and the Prior Agreement is
rescinded upon your consent to this letter. Any other agreement between us
referencing the Prior Agreement shall be deemed a reference to this letter
agreement without the need to amend such other agreement.

In view of the foregoing, and in consideration of your continued employment with
the Company and your consent to this letter, the Company agrees:

1. If the Company elects to terminate you as Chief Executive Officer of Bancorp
and/or the Bank, upon the termination of your employment the Company will pay
you a lump sum severance benefit equal to 12 months of your annual base salary
plus a portion of your most recent bonus. The bonus amount shall equal your most
recent bonus multiplied by a fraction, the numerator of which is the number of
months which have elapsed in the current calendar year and the denominator of
which is 12. This severance benefit will not be paid if the Company terminates
you for “cause”. “Cause” means gross misconduct by you in connection with
Company business or otherwise. This provision is inapplicable in the event of a
termination of your employment due to death or disability, or if you are paid a
severance benefit pursuant to any change in control agreement with the Company.
If you die after the Company elects to terminate you as Chief Executive Officer
of Bancorp and/or the Bank, but before you receive the lump sum severance
benefit you are entitled to hereunder, your estate shall be entitled to the
benefit.

2. In addition, following termination of your employment by the Company or by
you for any reason, the Company will pay to you (or your estate in the case of
death) a lump sum amount equal to one hundred twenty-five percent (125%), less
applicable withholdings, of (A) the aggregate COBRA premium amounts (based upon
the COBRA rates in effect at the date of termination) for three (3) years of
health, hospitalization, dental and medical insurance coverage that was being
provided to you (and your spouse) at the time of termination of



--------------------------------------------------------------------------------

employment, minus (B) the aggregate amount of any employee contributions that
would have been required of you (determined as of the date of termination of
employment) for such three (3) year period. The Company also shall pay you a
lump sum amount equal to one hundred and twenty-five percent (125%), less
applicable withholdings, of the Company’s share of the premium for three
(3) years of the life insurance coverage provided to a similarly situated active
employee (based upon the coverage and rates in effect on the date that you
terminate employment).

Notwithstanding anything else to the contrary in this letter, the Company may
delay payment of benefits provided in Sections 1, 2 and 9 herein for six
(6) months following your termination from employment to the extent necessary to
comply with Section 409A of the Internal Revenue Code, At the end of such period
of delay, you will be paid the delayed payment amounts, plus interest for the
period of any such delay. For purposes of the preceding sentence, interest shall
be calculated using the six (6) month Treasury Bill rate in effect on the date
on which the payment is delayed, and shall be compounded daily. If the
conditions of the severance exception under Treasury Regulation
Section 1.409A-l(b)(9)(iii) (or any successor. Regulation thereto) are
satisfied, payment of benefits shall not be delayed for six (6) months following
termination of employment to the extent permitted under the severance exception.

As partial consideration for the Company entering into this Agreement, you agree
as follows:

3. Following the termination of your employment with the Company for any reason,
you shall retain in confidence any confidential information known to you
concerning the Company and its business.

4. While you are employed by the Company, and for a period of two years
thereafter, you will not, without the prior written approval of the Board of
Directors of Bancorp, directly or indirectly, as officer, director, employee,
shareholder, principal or agent, or in any other capacity, own, manage, operate,
consult with or be employed by any insured depository institution which
transacts business in the State of New Jersey if either (i) such insured
depository institution maintains an office in New Jersey or New York from which
you act on behalf of such institution or (ii) such insured depository
institution employs you in any capacity to solicit loans, trust, deposits or
other customers of the Company. However this paragraph shall not prohibit you
from owning bonds, preferred stock or up to five percent (5%) of the outstanding
common shares of any insured depository institution or its parent holding
company.

5. You agree that the Company has no adequate remedy at law for the violation of
paragraphs 3 and 4 and that the Company shall be entitled to injunctive relief
to enforce such provisions.

Both parties mutually agree as follows:

6. This Agreement shall commence on the date hereof and expire on January 1,
2014 (January 1, 2014 is referred to hereafter as the “Initial Expiration
Date”). On January 1 of each year starting January 1, 2012, the Initial
Expiration Date, shall be automatically extended for an additional one year
period (so it remains a three year contract) unless you or Bancorp otherwise
elect and so notify the other party in writing prior to January 1 of any year
starting with January 1, 2012. This Agreement may be amended, supplemented or
changed at any time only by a writing signed by Bancorp and yourself.
Notwithstanding the foregoing, the terms of paragraph 9 of this Agreement shall
survive any termination or expiration.



--------------------------------------------------------------------------------

7. This Agreement shall be binding upon and inure to the benefit of you, your
estate and the Company, and any successor to the Company by merger,
consolidation or sale. Neither this. Agreement nor any rights arising hereunder
may be assigned or pledged by you. After your death, your spouse or otherwise
your estate shall be entitled to enjoy and enforce the benefits of this
Agreement. The Company may not offset amounts due to you hereunder. However, in
the event you breach the non-compete contained in paragraph 4 hereof, the
Company shall not be obligated to pay you any benefits hereunder, and you shall
not be entitled to be paid your legal fees or expenses as provided in paragraph
10 hereof.

8. In the event of your death while you are employed by the Company, the Company
will pay to your spouse, if you predecease her, otherwise to your estate, (i) a
portion of your most recent bonus (calculated by multiplying your most recent
bonus multiplied by a fraction, the numerator of which is the number of months
which have elapsed in the current calendar year, and the denominator of which is
12), and (ii) your annual base salary (as in effect at your death) for 12
months, payable in monthly installments. Such payments shall be reduced by the
amount, if any, of the regular monthly benefit payable to your spouse in the 12
months following your death from the Company’s defined benefit pension plan and
benefit equalization plan,

9. You shall become entitled to an increased minimum combined benefit of six
hundred thousand dollars ($600,000.00) per year from the Valley National Bank
Pension Plan (the “Pension Plan”) and the Valley National Bank Benefit
Equalization Plan (the “BEP”), and, to the extent necessary, from the Company.
The portion of the increased minimum combined benefit that is paid by the
Company shall commence to be paid on the first day of the month following your
termination of employment with the Company and shall continue for so long as you
shall survive. If you survive past the tenth anniversary of the date of your
termination of employment with the Company (the “Initial Ten Year Period”), and
should your spouse survive you, she shall be entitled to a minimum survivor
benefit of two-thirds of such amount ($400,000.00) per year, for the remainder
of her life. Should you die (i) before commencing receipt of benefits under the
Pension Plan or (ii) before the end of the Initial Ten Year Period, and, in
either case, should your spouse survive you, she shall be entitled to a minimum
survivor benefit of six hundred thousand dollars ($600,000.00) per year through
the end of the Initial Ten Year Period and, thereafter, two-thirds of such
amount ($400,000.00) per year, for the remainder of her life. In the event that
prior to the end of the Initial Ten Year Period, both you and your spouse die,
the estate of the last surviving of you and your spouse (as determined by the
applicable provision of your will in the event of a common disaster) shall be
entitled to a lump sum payment equal to six hundred thousand dollars
($600,000.00) multiplied by the number of years (including fractional years)
from the later date of decease to the end of the Initial Ten Year Period. The
foregoing assumes pension benefits under the Pension Plan and the BEP are paid
to you in the form of a joint and two-thirds survivor annuity. You will need,
however, to follow the administrative processes under the plans in order to
actually commence receipt of such benefits. In the event that you elect another
form of payment of pension benefits under the Pension Plan and the BEP
(including a lump sum payment payable upon a change in control) the above
amounts will be actuarially adjusted. The calculation of any required actuarial
adjustment will be made by the actuary regularly employed by the Company for
pension benefit



--------------------------------------------------------------------------------

calculations on the date of your termination of employment with the Company or,
in the event yon have elected a lump sum payment under the BEP upon a change in
control, by the actuary regularly employed by the Company for pension benefit
calculations on the date one day prior to the change in control. As a matter of
clarity, the parties agree that all of the payments under this paragraph 9
constitute payments under “any benefit plan of the Company” under the first
sentence of Section 12a of the Amended and Restated Change in Control Agreement
dated January 22, 2008 among the Bancorp, the Bank and you (as may subsequently
be amended), and this benefit will be covered by the-Gross-Up Payment provided
for under Section 12 of that agreement if and to the extent that this benefit
may constitute a parachute payment and/or a payment that is subject to the
excise tax under Section 409A of the Internal Revenue Code. The term “spouse” as
used herein means the person you are married to at the time of your termination
from service, but not any person to whom you may become married thereafter.

10. In the event the Company fails to pay to you, your spouse or your estate any
of the benefits provided herein for a period in excess of 10 business days after
a written request to do so, you (or your spouse or estate) shall be entitled to
be paid or reimbursed by the Company for the legal fees and expenses incurred by
you (or your spouse or estate) in enforcing or interpreting the provisions of
this Agreement. The Company hereby agrees to pay or reimburse you (or your
spouse or estate) for such fees and expenses on a monthly basis, upon the
submission of bills or requests for payment. A court shall be entitled to deny
you your legal fees and expenses only if it finds you made a claim for benefits
hereunder not in good faith and without reasonable cause.

If you are in agreement with the foregoing, please so indicate by signing and
returning to the company the enclosed copy of this letter, whereupon this letter
shall constitute an agreement between you and the Company.

 

   

Very truly yours,

   

VALLEY NATIONAL BANCORP

    By:  

/s/ Gerald Korde

AGREED AND ACCEPTED:    

Gerald Korde, Chairman, Compensation and

Human Resources Committee

/s/ Gerald H. Lipkin

   

VALLEY NATIONAL BANK

Gerald H. Lipkin, Executive           By:  

/s/ Gerald Korde

   

Gerald Korde, Chairman, Compensation and

Human Resources Committee